Citation Nr: 1307688	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  07-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for glaucoma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran had active military service from September 1961 to August 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2006 rating decision and a March 2007 Decision Review Officer Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

When this case was previously before the Board in January 2009 and February 2011, it was remanded for additional development.  

In October 2012 correspondence, the Veteran asserted that during prior surgery at a VA hospital in Minnesota (to insert a glaucoma tube and remove a cataract) the part of his eye ("[t]he sack") holding the lens had been "cut".  This required a second surgery to put in a different lens and put the tube in a different location.  However, the tube and lens were now "allowing leakage" in his eye.  Thus, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for an eye disability, secondary to VA surgery, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

In the October 2012 correspondence, the Veteran also stated that he was now seeing a retina doctor at the VA in Ann Arbor.  However, a search of the Veteran's claims file and Virtual VA eFolder reflects that they do not contain any VA treatment records from the Ann Arbor VA Medical Center (VAMC).

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file and Virtual VA eFolder all VA medical records from the Ann Arbor VAMC that have not been associated with the record.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


